NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
ARLINGTON INDUSTRIES, INC.,
Plain,tiff-Cross Appellan,t, »
V.
BRIDGEPORT FITTINGS, INC.,
Defendant-Appellan,t.
2010-1377, -1400, -1408
Appeals from the United States District Court for the
Midd1e District of Pennsylvania in consolidated case nos.
01-CV-0485 and 05-CV-2622, Judge Christopher C. Con-
ner.
ON MOTION
ORDER
Ar1ington Industries, Inc. moves without opposition
for a 30-day extension of time until March 21, 2012, to file
its reply brief
Upon consideration thereof,
IT ls ORDERED THAT:
The motion is granted.

ARL1NoToN1NnUsTR1Es v. BR1noEPoR'r 2
F0R THE COURT
FEB 1 0 2012 /s/ Jan Horbaly
D
ate J an Horba1y
Clerk
cc' KathrynL Clune Es F"'ED
- - » q- U.S. COUHT 0F APFEALS FOR
Deanne E. lVIaynard, Esq. THE FEDERN~ c'RcU"
S
21 FEB 10Z012
JAN HORBAl.Y
CLEiK